Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 1 of 18 PageID 1538




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    ROCOCO STEAK, LLC,

          Plaintiff,

    v.                                  Case No. 8:20-cv-2481-VMC-SPF

    ASPEN SPECIALTY INSURANCE
    COMPANY,

          Defendant.

    ______________________________/

                                     ORDER

          This matter comes before the Court pursuant to the Motion

    to Dismiss for Failure to State a Claim (Doc. # 15), filed by

    Defendant Aspen Specialty Insurance Company on November 18,

    2020. Plaintiff Rococo Steak, LLC responded in opposition on

    December 18, 2020. (Doc. # 26). For the reasons set forth

    below, the Motion is granted.

    I.    Background

          Plaintiff Rococo Steak, LLC, is the owner of Rococo

    Steak, a fine dining restaurant in St. Petersburg, Florida.

    (Doc. # 1-3 at ¶ 1). Effective from October 17, 2019, through

    October   17,   2020,   Rococo   purchased   a   property   insurance

    policy from Defendant Aspen Specialty Insurance Company. (Id.

    at ¶¶ 2-3).
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 2 of 18 PageID 1539




          Like many establishments, Rococo explains that it was

    forced to suspend business operations in 2020 due to the

    COVID-19 pandemic. (Id. at ¶ 9). Specifically, Rococo states

    that on    March 20, 2020, the Governor of Florida issued

    Executive Order 20-71, which required all restaurants, bars,

    pubs, and similar establishments to close on-premises food

    service. (Id. at ¶ 41). On March 25, 2020, Pinellas County

    (where the restaurant is located) issued Emergency Order 20-

    20,   which    “required   the   closure   of   all    non-essential

    businesses, including restaurants and bars, in compliance

    with Executive Order 20-71.” (Id. at ¶ 42).

          As a result of these orders, and the general “presence

    of COVID-19,” Rococo claims it has “suffered a suspension of

    business operations, sustained losses of business income, and

    incurred extra expenses.” (Id. at ¶¶ 44-46). Rococo sought

    coverage for these losses and expenses from Aspen under the

    following provisions of its insurance policy. (Id. at ¶ 50).

          First,   according    to   Rococo,    business   interruption

    coverage protects Rococo against the “loss of business income

    due to a suspension of the Restaurant’s operations.” (Id. at

    ¶ 5). The relevant portion of the business income clause

    states that:




                                      2
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 3 of 18 PageID 1540




          [Aspen] will pay for the actual loss of Business
          Income   you   sustain  due   to   the   necessary
          “suspension” of your “operations” during the
          “period of restoration.” The “suspension” must be
          caused by direct physical loss of or damage to
          property at premises which are described in the
          Declarations and for which a Business Income Limit
          of Insurance is shown in the Declarations.

    (Id. at 87) (emphasis added).

          Second, according to        Rococo,      extra expense coverage

    “promise[s]     to   pay    expenses      incurred       to   minimize   the

    suspension of business.” (Id. at ¶ 6). The extra expense

    clause states:

          Extra Expense means necessary expenses you incur
          during the “period of restoration” that you would
          not have incurred if there had been no direct
          physical loss or damage to property caused by or
          resulting from a Covered Cause of Loss.

    (Id. at 87) (emphasis added).

          Third, Rococo contends that civil authority coverage

    “promise[s] to pay for the loss of business income suffered

    by   [Rococo]   caused     by   the   action   of    a    civil   authority

    prohibiting access to the restaurant.” (Id. at ¶ 7). The civil

    authority clause, in relevant part, states:

          When a Covered Cause of Loss causes damage to
          property other than property at the described
          premises, we will pay for the actual loss of
          Business Income you sustain and necessary Extra
          Expenses caused by action of civil authority that
          prohibits access to the described premises,
          provided that both of the following apply:



                                          3
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 4 of 18 PageID 1541




          (1)   Access to the area immediately surrounding the
                damaged property is prohibited by civil
                authority as a result of the damage and the
                described premises are within that area but
                are not more than one mile from the damaged
                property; and

          (2)   The action of civil authority is taken in
                response to dangerous physical conditions
                resulting from the damage or continuation of
                the Covered Cause of Loss that caused the
                damage, or the action is taken to enable a
                civil authority to have unimpeded access to
                the damaged property.

    (Id. at 88) (emphasis added).

          Rococo     claims   that   its   losses    fall    under   these

    provisions, and thus should have been covered, because

          [t]he presence of COVID-19 caused direct physical
          loss of and/or damage to the covered premises under
          the Policy by, among other things, damaging the
          property,   denying   access   to   the   property,
          preventing customers from physically occupying the
          property, causing the property to be physically
          uninhabitable by customers, causing its function to
          be nearly eliminated or destroyed, and/or causing
          a suspension of business operations on the
          premises.

    (Id. at ¶ 44).

          Alternatively,      according    to    Rococo,    “[t]he   Civil

    Authority Actions prohibiting public access to the covered

    premises and the surrounding area were issued in response to

    dangerous      physical   conditions   and    damage,    caus[ing]   a

    suspension of business operations on the covered premises.”

    (Id. at ¶ 46).


                                      4
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 5 of 18 PageID 1542




          Aspen   denied     coverage    of   the    losses   and   expenses,

    leading Rococo to file this action in state court. (Id. at ¶

    51). In Count I of the complaint, Rococo requests declaratory

    judgment that its insurance policy covers these business

    losses. (Id. at ¶ 55). In Count II, Rococo requests damages

    for breach of contract based on Aspen’s denial of its claims.

    (Id. at ¶ 70).

          Aspen removed the case to federal court on the basis of

    diversity jurisdiction on October 23, 2020. (Doc. # 1). Aspen

    subsequently moved to dismiss both counts of the complaint

    for failure to state a claim. (Doc. # 15). Rococo responded

    (Doc. # 26) and the Motion is ripe for review.

    II.   Legal Standard

          A.   Rule 12(b)(6)

          On a motion to dismiss pursuant to Rule 12(b)(6), this

    Court accepts as true all the allegations in the complaint

    and   construes   them    in   the   light      most   favorable   to   the

    plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

    1262 (11th Cir. 2004). Further, the Court favors the plaintiff

    with all reasonable inferences from the allegations in the

    complaint. Stephens v. Dep’t of Health & Human Servs., 901

    F.2d 1571, 1573 (11th Cir. 1990). But,



                                         5
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 6 of 18 PageID 1543




          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

    citations omitted). Courts are not “bound to accept as true

    a legal conclusion couched as a factual allegation.” Papasan

    v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

    consideration to well-pleaded factual allegations, documents

    central    to   or   referenced    in   the   complaint,    and   matters

    judicially noticed. La Grasta v. First Union Sec., Inc., 358

    F.3d 840, 845 (11th Cir. 2004).

          B.   Florida Contract Law

          This case was removed from state court on the basis of

    diversity jurisdiction pursuant to 28 U.S.C. § 1332. (Doc. #

    1). Therefore, the Court applies the substantive law of

    Florida as the forum state. Mid-Continent Cas. Co. v. Am.

    Pride Bldg. Co., 601 F.3d 1143, 1148 (11th Cir. 2010); Sphinx

    Int’l, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 412

    F.3d 1224, 1227 (11th Cir. 2005).

          Under     Florida   law,    interpretation    of     an   insurance

    contract is a matter of law to be decided by the court. Gulf


                                        6
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 7 of 18 PageID 1544




    Tampa Drydock Co. v. Great Atl. Ins. Co., 757 F.2d 1172, 1174

    (11th Cir. 1985). Florida law requires that the plain and

    unambiguous   language     of   the       policy   controls.       Swire   Pac.

    Holdings, Inc. v. Zurich Ins. Co., 845 So. 2d 161, 165 (Fla.

    2003). Only if the language is susceptible to more than one

    reasonable interpretation, “one providing coverage and the

    other   limiting    coverage,”        will      the     court   resolve    the

    ambiguity,    construing    the       policy       to    provide    coverage.

    Interline Brands, Inc. v. Chartis Specialty Ins. Co., 749

    F.3d 962, 965 (11th Cir. 2014) (quoting Taurus Holdings, Inc.

    v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005)).

    However, interpreting the contract language is necessary, and

    the act of interpreting does not impute ambiguity to its

    terms. Id. (citing Gen. Star Indem. Co. v. W. Fla. Vill. Inn,

    Inc., 874 So. 2d 26, 31 (Fla. 2d DCA 2004)).

    III. Analysis
          Aspen moves to dismiss both counts of the complaint,

    arguing that the business income provision, extra expense

    provision, and civil authority provision of the insurance

    policy are all predicated on direct physical loss of or damage

    to property. (Doc. # 15 at 12). According to Aspen, all of

    Rococo’s   allegations     “relate         to   purely     economic    losses

    without any corresponding physical loss or damage to the


                                          7
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 8 of 18 PageID 1545




    covered    property,”      thus    the       claims     are   precluded      from

    coverage. (Id. at 13).

          Rococo    responds    that        Aspen   is    “confusing      the    term

    ‘physical’     with   ‘structural,’”          but    “those   terms    are    not

    synonymous.” (Doc. # 26 at 9, 13-14). Rococo argues that the

    definition of direct physical loss is broader than structural

    alteration of property, and physical loss “may take place

    even if the structure of covered property remains unchanged.”

    (Id. at 14).

          Rococo continues that even if physical loss requires

    structural     alteration,        the       complaint    adequately       pleads

    structural alteration by alleging (1) physical contamination

    of the property by the virus and (2) diminishment and loss of

    functionality. (Id. at 16, 19).

          Since the declaratory judgment claim (Count I) and the

    breach of contract claim (Count II) are both contingent on

    whether Rococo’s losses were covered by the insurance policy,

    the Court addresses them simultaneously. For the reasons

    below, the Court agrees with Aspen that Rococo fails to show

    coverage under any provision of the insurance agreement.

          A.   Business Income and Extra Expense Provisions

          Coverage    under    both     the      business     income   and      extra

    expense provisions turns on whether COVID-19 caused direct


                                            8
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 9 of 18 PageID 1546




    physical loss of or damage to the insured property. The

    business income clause explicitly states that the suspension

    of operations “[m]ust be caused by direct physical loss of or

    damage” to the insured property. (Doc. # 1-3 at 87). The extra

    expense clause likewise warns that it only covers necessary

    expenses that “would not have [been] incurred if there had

    been no direct physical loss or damage to [the] property.”

    (Id.).

          Notably, the insurance policy does not define “direct

    physical loss of or damage.” However, the Eleventh Circuit

    recently adopted Florida’s construction of direct physical

    loss as one requiring the loss be “actual” and representing

    the “diminution of value of something.” Mama Jo’s Inc. v.

    Sparta Ins. Co., 823 F. App’x 868, 879 (11th Cir. 2020)).

          In Mama Jo’s, an insured restaurant filed a claim for

    costs incurred to clean the           restaurant and   for loss of

    business    income    after    debris    and   dust    from   nearby

    construction fell onto and into the restaurant. 823 F. App’x

    at 871-72. The restaurant remained open, but the dust reduced

    customer traffic and required extra cleaning. Id.

          On appeal, the Eleventh Circuit affirmed the district

    court’s finding that there was no direct physical damage or

    loss to the property. Id. at 879. The Eleventh Circuit noted


                                      9
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 10 of 18 PageID 1547




    that, although dust and debris physically gathered on the

    property, “under Florida law, an item or structure that merely

    needs to be cleaned has not suffered a ‘loss’ which is both

    ‘direct’ and ‘physical.’” Id.

          Following this precedent, courts in the Middle District

    have held that there must be “tangible damage to property for

    a ‘direct physical loss’ to exist.” Prime Time Sports Grill,

    Inc. v. Dtw 1991 Underwriting Ltd., No. 8:20-cv-771-CEH-JSS,

    2020 WL 7398646, at *6 (M.D. Fla. Dec. 17, 2020). Therefore,

    Rococo must allege “actual, concrete damage” to its property

    to fall within the insurance policy. Infinity Exhibits, Inc.

    v. Certain Underwriters at Lloyd’s London Known as Syndicate

    PEM 4000, No. 8:20-cv-1605-JSM-AEP, 2020 WL 5791583, at *3

    (M.D. Fla. Sept. 28, 2020).

          Rococo fails to allege such damage. Rococo argues that

    COVID-19 caused direct physical loss in two ways, but neither

    argument is persuasive.

                1. Physical Contamination by the Virus

          Rococo first argues that contamination by the COVID-19

    virus physically altered its property by making surfaces

    dangerous to human health. (Doc. # 26 at 16). For support,

    Rococo cites cases where courts have held that “infestation

    of covered property by microscopic entities that are harmful


                                      10
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 11 of 18 PageID 1548




    to   human   health    constitutes     ‘direct    physical   loss   or

    damage.’” (Id.). Rococo’s examples include smoke infiltrating

    an outdoor theater, methamphetamine fumes permeating a home,

    and e. coli bacteria contaminating a well. (Id. at 19).

          However, the cases cited in support of this argument

    originated outside the Eleventh Circuit. Rococo fails to

    squarely address the binding Mama Jo’s precedent that the

    alleged damage be actual and physical. 823 F. App’x at 879.

    Like the restaurant in Mama Jo’s, Rococo does not allege that

    COVID-19 required removal or replacement of any property or

    items in the insured restaurant. Id. Rather, like the coating

    of dust and debris in Mama Jo’s, the surfaces allegedly

    contaminated by COVID-19 seem to only require cleaning to

    fix. Id.

          The Eleventh Circuit has unambiguously held that “an

    item or structure that merely needs to be cleaned has not

    suffered a ‘loss’ which is both ‘direct’ and ‘physical.’” Id.

    Therefore,    Rococo   cannot   allege   direct   physical   loss   by

    claiming its property was superficially contaminated with

    COVID-19 particles. See Edison Kennedy, 2021 WL 22314, at *7

    (“As in Mama Jo’s and the cases thereafter, the necessity of

    cleaning the property to remove particles resting on the




                                      11
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 12 of 18 PageID 1549




    property does not mean the property suffered direct physical

    damage or loss.”).

                2. Impairment of functionality

          Nor is the Court persuaded by Rococo’s second argument

    that it sustained direct physical loss when the restaurant’s

    habitability and functionality were impaired. (Doc. # 26 at

    19-21). Rococo points out that due to government ordinances

    on COVID-19, the restaurant was forced to close all on-site

    consumption. According to Rococo, courts have “routinely held

    that properties sustained ‘direct physical loss or damage’

    when they lose habitability or functionality.” (Id. at 21).

          Although Rococo cites cases from outside the Eleventh

    Circuit that support this proposition, courts in the Eleventh

    Circuit have overwhelmingly rejected Rococo’s argument. See

    Raymond H Nahmad DDS PA v. Hartford Cas. Ins. Co., No. 1:20-

    CV-22833, 2020 WL 6392841, at *5 (S.D. Fla. Nov. 2, 2020)

    (holding that economic losses caused by COVID-19 business

    closures or suspensions are not direct physical losses and

    listing cases).

          On   the   contrary,   courts    in   Florida   have   routinely

    applied Mama Jo’s to find that a decrease in business due to

    COVID-19 is a purely economic loss, not the kind of physical

    loss contemplated by insurance policies. See Edison Kennedy,


                                      12
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 13 of 18 PageID 1550




    2021 WL 22314, at *5 (listing cases and noting that “[o]ther

    federal district courts in Florida, after Mama Jo’s was

    decided, have applied the requirement that the damage or loss

    to property must be both ‘direct’ and ‘physical’ under the

    terms of similar policies in COVID-19 pandemic cases”).

          For example, in Infinity Exhibits, Inc., a trade show

    was forced to shut down due to COVID-19 and sought coverage

    under a business interruption clause. The court dismissed the

    case, finding that the cancellation was an economic loss and

    the plaintiff failed to plead any tangible or physical loss.

    See 2020 WL 5791583, at *4. (noting that “impaired use or

    value cannot substitute for physical loss or damage”). The

    court continued:

          Plaintiff is not the first insured to seek coverage
          due to COVID-19 government shutdown orders under a
          policy that limits coverage to losses caused by
          direct physical loss or damage to the property.
          Courts across the country have held that such
          coverage   does   not   exist   where,   as   here,
          policyholders fail to plead facts showing physical
          property damage.

    Id. at *3.

          More recently, in Prime Time Sports Grill, a restaurant

    was ordered to close due to COVID-19. As a result, the

    restaurant alleged that it lost $30,000 in net profit and

    $120,000 in operating expenses over a two-month period. 2020



                                      13
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 14 of 18 PageID 1551




    WL 7398646. The restaurant sought coverage under a business

    interruption clause, but the court held that the loss was a

    purely economic one, and that the restaurant failed to allege

    “any tangible damage whatsoever.” Id. at *6.

           The Court finds these decisions instructive. Like the

    trade show in Infinity Exhibits, Inc. and the restaurant in

    Prime Time Sports Grill, Rococo claims it was forced to shut

    down   normal   business     operations   due   to    COVID-19.    Under

    binding Eleventh Circuit precedent, this kind of loss is

    purely economic in nature, not physical. Therefore, Rococo

    cannot show coverage under the business income provision or

    the extra expenses provision, which both require “direct

    physical loss or damage” to the insured property. (Doc. # 1-

    3 at 87).

           B. Civil Authority Provision

           Rococo   fails   to   allege    coverage      under   the   civil

    authority provision for substantially the same reasons. The

    civil authority clause is only triggered when “a Covered Cause

    of Loss causes damage to property other than [the insured]

    property.” (Doc. # 1-3 at 88) (emphasis added). Insured

    property is covered if: (1) an action of civil authority is

    taken “in response to dangerous physical conditions resulting

    from the damage,” and (2) “[a]ccess to the area immediately


                                      14
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 15 of 18 PageID 1552




    surrounding      the     damaged    property      is     prohibited    by    civil

    authority    as    a     result    of    the    damage,    and   the   [insured

    premises] are within that area but are not more than one mile

    from the damaged property.” (Id.) (emphasis added).

          As discussed above, neither physical contamination by

    COVID-19    nor    a     decrease       in    business    constitutes       direct

    physical loss or damage. Rococo thus fails to show how other

    properties in the surrounding area were “damaged” by COVID-

    19 or how the actions of civil authority were authorized in

    response    to    “dangerous        physical      conditions.”    See       Edison

    Kennedy, 2021 WL 22314, at *7 (dismissing with prejudice a

    case where insured restaurants sought coverage under a civil

    authority provision, but only alleged that the other property

    had to be disinfected and cleaned due to COVID-19).

          Rococo also fails to show how the actions of civil

    authority prohibited access to the restaurant. Although the

    Governor’s       order     barred       all    on-site     consumption,      both

    delivery and take-out were available to Rococo’s customers.

    (Doc. # 15 at 11; Doc. # 1-3 at ¶ 41). Other courts in Florida

    have held that access is not “prohibited” where customers can

    still purchase delivery or take-out. See Raymond H Nahmad,

    2020 WL 6392841, at *5 (dismissing with prejudice two cases

    in which the insured sought coverage under a civil authority


                                             15
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 16 of 18 PageID 1553




    provision, finding that access was not prohibited where take-

    out and delivery were available); El Novillo Rest. v. Certain

    Underwriters at Lloyd's, London, No. 1:20-CV-21525-UU, 2020

    WL 7251362, at *6 (S.D. Fla. Dec. 7, 2020) (same).

          The cited actions of civil authority did not completely

    cut off access to the restaurant, nor did they specifically

    prohibit customers from purchasing delivery or take-out.

    “[M]erely restricting access to [Rococo’s] business, without

    completely prohibiting access, ‘does not trigger coverage

    under the [] Civil Authority provision.’” Raymond H Nahmad,

    2020 WL 6392841, at *9.

          Rococo fails to allege either damage to surrounding

    property or that the actions of civil authority prohibited

    access to the restaurant. Therefore, Rococo fails to show

    coverage under the civil authority provision.

          C. Conclusion

          Like   other   courts   in   this   district,   this   Court   is

    sympathetic to the economic losses suffered as a result of

    the COVID-19 pandemic. But “there is simply no coverage [for

    loss of business due to COVID-19] under policies if [the

    policies] require ‘direct physical loss of or damage’ to

    property.” Infinity Exhibits, Inc., 2020 WL 5791583, at *5.




                                       16
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 17 of 18 PageID 1554




          Here, “considering the plain language of the [policy] .

    . .   the underlying litigation is unequivocally excluded from

    coverage,” therefore Rococo’s claims are properly dismissed

    under Fed. R. Civ. P. 12(b)(6). See Zodiac Group, Inc. v.

    Axis Surplus Ins. Co., 542 F. App’x 844 (11th Cir. 2013)

    (holding       that   district      court     properly     granted   insurer’s

    motion to dismiss breach of contract and declaratory judgment

    claims    because      plain     language       of   the   policy    precluded

    coverage for the underlying claim).

          It appears to the Court that any amendment would be

    futile based on the facts and circumstances of this case. As

    such,    the    dismissal      is    with     prejudice.    See   Corsello    v.

    Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005) (“The

    district court, however, need not ‘allow an amendment . . .

    where    amendment      would       be   futile.’”)    (quoting      Bryant   v.

    Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001)).

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:
    (1)   Aspen’s Motion to Dismiss for Failure to State a Claim

          (Doc. # 15) is GRANTED.

    (2)   This case is dismissed with prejudice.

    (3)   The Clerk is directed to close the case.




                                             17
Case 8:20-cv-02481-VMC-SPF Document 33 Filed 01/27/21 Page 18 of 18 PageID 1555




          DONE and ORDERED in Chambers in Tampa, Florida, this

    27th day of January, 2021.




                                      18
